Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 30-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 38-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. US 9,402,107. 
Claims 38-49 of the instant application are anticipated by patent claims 1-21 in that claims 1-21 of the patent contains all the limitations of claims 38-49 of the instant application. Claims 38-49 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 16/735,508
Patent No.: US 9,402,107
38. (New) A computerized method providing digitally rendered content over a network having a plurality of users associated therewith, the computerized method comprising: 


receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular 10digitally rendered content, the digitally rendered content packetized using at least an Internet Protocol (IP); 



determining whether an appropriate multicast stream comprising the packetized digitally rendered content exists; 


























based at least on the determining indicating that the appropriate multicast stream comprising 15the requested packetized digitally rendered content does not exist: 
creating a new multicast stream for delivery of the requested packetized digitally rendered content to the computerized client device via a new multi-program transport stream (MPTS); 











causing the computerized client device to join the new multicast stream via receipt of 20the new MPTS; and 

identifying and re-formatting the requested packetized digitally rendered content from the new MPTS into a format capable of being utilized by the computerized client device; and causing delivery, via the new MPTS, of the packetized digitally rendered content to the computerized client device.  



Claims 39-49 are rejected similarly as claim 38.
1. A method of operating a content delivery network, comprising: 



receiving a request from an Internet Protocol (IP)-capable client device in communication with the network, the request indicating particular IP packetized content which is desired for display at the client device; 


determining whether a multicast stream containing the requested IP packetized content exists and is currently being delivered via a multi-program transport stream (MPTS), the MPTS comprising both IP packetized and non-IP packetized content; 

when the determination indicates that a multicast exists, joining the existing multicast by receiving the MPTS; processing a stream of the IP packetized content of the MPTS to identify and re-format the multicast IP packetized content into a format capable of being utilized by the client device; causing delivery of the processed stream content to the client device; 

determining, subsequent to said causing delivery and via one or more identified network conditions, that the multicast is no longer appropriate; and based at least in part on the determining that the multicast is no longer appropriate, tearing down the multicast.

3. The method of claim 1, wherein the method further comprises, when a multicast stream containing the IP packetized content does not exist, causing a determination of whether a new multicast stream is to be created for delivery of the IP packetized content is to be provided via a new multicast to be made in the MPTS.

18. The non-transitory computer-readable medium of claim 13, wherein when it is determined that a new multicast stream is to be created for delivery of the requested IP packetized content to the client device via a new MPTS, the plurality of instructions being further configured to, when executed: 


join the new multicast via receipt of the new MPTS; 

identify and re-format the requested IP packetized content from the new MPTS into a format capable of being utilized by the client device; and cause delivery of the requested IP packetized content to the client device.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 U.S. Patent No. U.S. Patent No. 9,402,107 in view of Rodrigues, US 2013/0024582.
	Claims 30-35 of the instant application possesses the same limitations as claims 1-21 of the patented case US 9,402,107. US 9,402,107 does not disclose determining, subsequent to the causing delivery, that the multicast stream is no longer appropriate and based on the determining that the multicast stream is no longer appropriate: (i) causing synchronization of one or more packets of the packetized digitally rendered 20content of the multicast stream with one or more packets of a unicast stream; and (ii) subsequent to the synchronizing, causing delivery, via the unicast stream, of the packetized digitally rendered content to the computerized client device. Rodrigues discloses determining, subsequent to the causing delivery, that the multicast stream is no longer appropriate and based on the determining that the multicast stream is no longer appropriate: (i) causing synchronization of one or more packets of the packetized digitally rendered 20content of the multicast stream with one or more packets of a unicast stream; and (ii) subsequent to the synchronizing, causing delivery, via the unicast stream, of the packetized digitally rendered content to the computerized client device (fig. 4, paragraph 31-35). Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Rodrigues. This is standard in communication. The motivation would have been to save bandwidth and provide a seamless handover between stream for the benefit of providing quality of service.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 U.S. Patent No. U.S. Patent No. 9,402,107 in view of Dunbar et al., US 2013/0322443.
	Claims 36-37 of the instant application possesses the same limitations as claims 1-21 of the patented case US 9,402,107. US 9,402,107 does not disclose determining, subsequent to the causing delivery, that the multicast is no longer appropriate; and 5the determining that the multicast is no longer appropriate is based at least on data received from a computerized edge server apparatus of the managed content delivery network indicating that the multicast will no longer be supported. Dunbar discloses determining, subsequent to the causing delivery, that the multicast is no longer appropriate; and 5the determining that the multicast is no longer appropriate is based at least on data received from a computerized edge server apparatus of the managed content delivery network indicating that the multicast will no longer be supported (paragraph 75). Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Dunbar. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser et al., US 8,656,042 in view of Rodrigues, US 2013/0024582.
5Regarding claim 30, Glasser discloses a computerized method providing digitally rendered content over a network having a plurality of users associated therewith, the computerized method comprising: 
receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular digitally rendered content, the digitally rendered content packetized using at least an Internet 10Protocol (IP) (figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20); 
determining whether a multicast stream comprising the packetized digitally rendered content exists (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38); 
based on the determining, causing delivery, via the multicast stream, of the packetized digitally rendered content to the computerized client device (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38).
Glasser is silent about 15determining, subsequent to the causing delivery, that the multicast stream is no longer appropriate and based on the determining that the multicast stream is no longer appropriate: (i) causing synchronization of one or more packets of the packetized digitally rendered 20content of the multicast stream with one or more packets of a unicast stream; and (ii) subsequent to the synchronizing, causing delivery, via the unicast stream, of the packetized digitally rendered content to the computerized client device.
In an analogous art, Rodrigues discloses determining, subsequent to the causing delivery, that the multicast stream is no longer appropriate and based on the determining that the multicast stream is no longer appropriate: (i) causing synchronization of one or more packets of the packetized digitally rendered 20content of the multicast stream with one or more packets of a unicast stream; and (ii) subsequent to the synchronizing, causing delivery, via the unicast stream, of the packetized digitally rendered content to the computerized client device (fig. 4, paragraph 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Rodrigues. This is standard in communication. The motivation would have been to save bandwidth and provide a seamless handover between stream for the benefit of providing quality of service.

Claims 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Rodrigues in view of Ramsdell et al., US 2011/0035772.
Regarding claim 31, Glasser and Rodrigues disclose the computerized method of Claim 30, further comprising, based on the 20determining indicating that the multicast stream exists, determining that the multicast stream is currently being delivered via at least one transport stream (Glasser figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20, col. 6, line 34 to col. 7, line 38).
	Glasser and Rodrigues are silent about the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP. 
	In an analogous art, Ramsdell discloses the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP (paragraph 25-40). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser and Rodrigues’ method with the teachings of Ramsdell. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.

Regarding claim 31, Glasser, Rodrigues and Ramsdell disclose the computerized method of Claim 30, further comprising, based on the 20determining indicating that the multicast stream exists, determining that the multicast stream is currently being delivered via at least one transport stream, the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP (Ramsdell paragraph 25-40).  

Regarding claim 32, Glasser, Rodrigues and Ramsdell disclose the computerized method of Claim 31, further comprising: 25causing the computerized client device to join the multicast stream(Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40); and processing a stream of the packetized digitally rendered content of the at least one transport stream to render the multicast packetized digitally rendered content suitable for use by the computerized client device (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40).  

Regarding claim 33, Glasser, Rodrigues and Ramsdell disclose the computerized method of Claim 32, wherein: 30the processing the stream comprises encapsulating the packetized content in an advanced video encoding format (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137); and -2-Application No.16/735,508 Filed:January 6, 2020 the causing of the delivery of the packetized content comprises causing delivery of the packetized digitally rendered content in the advanced video encoding format over Data Over Cable Service Interface Specification (DOCSIS) to an IP-enabled client device (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).  

Regarding claim 34, Glasser, Rodrigues and Ramsdell disclose the computerized method of Claim 33, wherein the encapsulating the 5packetized digitally rendered content in the advanced video encoding format comprises causing an edge streaming apparatus to de-encapsulate the packetized digitally rendered content from a first media file container format, and subsequently re-encapsulate the packetized digitally rendered content to a second media file container format (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).  

Regarding claim 35, Glasser, Rodrigues and Ramsdell disclose the computerized method of Claim 33, wherein the encapsulating the 10packetized content in the advanced video encoding format comprises encapsulating the packetized digitally rendered content utilizing an H.26X codec, the H.26X codec configured to encode utilizing a bitrate reduced over that of an MPEG (Moving Picture Experts Group)-2 codec by at least one-half (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).  

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Dunbar et al., US 2013/0322443.
Regarding claim 36, Glasser discloses a computerized method providing digitally rendered content over a network having a plurality of users associated therewith, the computerized method comprising: 
receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular 25digitally rendered content, the digitally rendered content packetized using at least an Internet Protocol (IP) (figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20); 
determining whether a multicast stream comprising the packetized digitally rendered content exists (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38); 
based on the determining, causing delivery of the packetized digitally rendered content to 30the computerized client device (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38); and -3-Application No.16/735,508 Filed:January 6, 2020 
wherein: 
the network comprises a managed content delivery network (col. 4, line 33 to col. 5, line 6).
Glasser is silent about determining, subsequent to the causing delivery, that the multicast is no longer appropriate; and 5the determining that the multicast is no longer appropriate is based at least on data received from a computerized edge server apparatus of the managed content delivery network indicating that the multicast will no longer be supported.
In an analogous art, Dunbar discloses determining, subsequent to the causing delivery, that the multicast is no longer appropriate; and 5the determining that the multicast is no longer appropriate is based at least on data received from a computerized edge server apparatus of the managed content delivery network indicating that the multicast will no longer be supported (paragraph 75). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Dunbar. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.

Claim  37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Dunbar in view of Takahashi, US 2012/0254918.
Regarding claim 37, Glasser and Dunbar discloses the computerized method of Claim 36.-3-Application No.16/735,508
	Glasser and Dunbar are silent about the data representative of the request indicating the particular digitally rendered content comprises at least one URL (universal resource locator); and the determining comprises accessing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered 5content is then currently being multicast.
	In an analogous art, Takahashi discloses the data representative of the request indicating the particular digitally rendered content comprises at least one URL (universal resource locator); and the determining comprises accessing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered 5content is then currently being multicast (figure 2a, paragraph 85, 103 and 155). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser and Dunbar’s method with the teachings of Takahashi. This is standard in the art. The motivation would have been to properly locate and deliver the content for the benefit of quickly giving the user the desired media.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421





/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421